Citation Nr: 1626975	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-42 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than February 1, 2008, for the award of a  total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from March 1969 to October 1971. The Veteran had service in Vietnam and was awarded the Purple Heart, Combat Infantryman Badge (CIB), and an Army Commendation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016. A transcript of the hearing is associated with the electronic claims files.

The Veteran submitted additional evidence in support of his claim after the April 2016 hearing along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2015).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran filed a formal claim for TDIU on January 4, 2008, and such was reopened and granted in a February 2008 rating decision, assigning an effective date of February 1, 2008. 

2. The Veteran previously filed an informal claim for TDIU in April 2006, a rating decision in July 2007, denied this claim and advised that such a claim was moot due to the 100 percent evaluation granted for the Veteran's service-connected prostate cancer effective April 2006. The Veteran was notified of this decision in a letter in July 2007 and did not appeal. 

3. Prior to January 2008, there was no pending formal or informal claim for TDIU, and none can be inferred. 


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 2008 for the assignment of an award of a total disability rating based on induvial unemployability (TDIU) are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. 	Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

II. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial effective date following the grant of entitlement to TDIU. Once a claim is substantiated additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

In the April 2016 hearing, the VLJ clarified the issue and explained the concepts of assigning an earlier effective date and inquired as to the existence of evidence. The actions of the VLJ supplement the VCAA and complies with 38 C.F.R. § 3.103. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records (STRs), VA treatment records, private treatment records and Social Security Administration (SSA) records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, however, a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date for the award of TDIU, and therefore VA had no duty to obtain one. Since VA has obtained all relevant identified records and the duty to obtain an opinion did not arise, its duty to assist in this case is satisfied. 

III. Preliminary Consideration

The Board is aware that it is possible to be awarded a 100 percent evaluation and TDIU based upon other service-connected disability.  However, such grant impacts the award of SMC in certain, but not all circumstances.  Here, during the period of time that a single 100 percent evaluation was assigned, the AOJ awarded SCM under 38 U.S.C.A. § 1114(s).  Under such circumstances, there was no actual or potential benefit (the benefit having been awarded) during that time frame.  Mintz v. Brown, 6 Vet. App. (1994).

IV. Earlier Effective Date

The grant of a TDIU is an award of increased disability compensation for purposes of assigning an effective date. Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991). The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a). If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation. 38 U.S.C.A. § 5110(b)(1). The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2).

During the pendency of the appeal the definition of what constitutes a valid claim has changed. Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form. 79 Fed. Reg. 57,660 (Sept. 25, 2014) (eff. Mar. 24, 2015). However, this amendment only applies to claims or appeals filed on or after March 24, 2015. Id. Claims or appeals pending or that were pending on that date are to be decided by the regulations as they existed prior to the amendment. Id. As the Veteran's claim was pending on March 24, 2015, the Board will apply the laws and regulations as they existed prior to the amendment in determining whether a submission constituted a claim for benefits. Id.

Under the law prior to the amendment, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim was any communication or action indicating an intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). Under the law at the time, VA had an obligation to look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and was required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b)  codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled." Significantly, however, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for such consideration. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, the Veteran's formal claim for TDIU was received on January 4, 2008. The effective date for the grant of TDIU was February 1, 2008, which was the date the Veteran's service-connected disabilities were reduced to 90 percent. Previously, from April 13, 2006 forward, the Veteran's service-connected disabilities were rated at 100 percent, for a single disability, such will be discussed below in greater detail. The Veteran reports he has been unemployed since 1979 and an informal claim for TDIU should have been inferred since he was unemployed.  

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. § 3.155.

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157. Under the provisions of 38 C.F.R. § 3.157(b)(1) , the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim. 38 C.F.R. § 3.157(b)(2-3). The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b).

There are various documents in evidence received by VA or constructively in its possession that the Veteran argues constituted informal claims for TDIU. However, prior to rendering a determination on that question, the Board must first determine the date of the claim for TDIU that is before it on this appeal.

 A claim for TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran was injured in-service, in Vietnam, with injuries to his lower extremities and left upper extremity as a result of an explosion of an enemy booby trap. He first submitted a claim for service connection for injuries of the upper and lower extremities in October 1971. The Veteran was granted service connection and a 100 percent rating from October 9, 1971. See November 1971 rating decision. The Veteran filed another application for compensation in November 1971. A September 1972 rating decision reduced the Veteran's service-connected disabilities to 60 percent effective December 1, 1972. 

Next, the Veteran submitted a statement in January 1973, noting disagreement with the RO's September 1972 rating decision. The Veteran noted no improvement in his service-connected disabilities. See January 2013 notice of disagreement. Further, the Veteran reported that soon he would have to stop working, due to limping, trouble standing, sitting and lifting for long periods of time. Id. A rating decision in March 1973 increased the Veteran's service-connected disabilities to 70 percent from December 1, 1972 forward. See March 1973 rating decision. The Veteran filed a subsequent notice of disagreement in May 1973, requesting an increased rating. See May 1973 notice of disagreement. The Veteran reported ongoing swelling in his ankle and left knee and continued draining from his ankle. Id. Subsequently, the Veteran filed a VA Form 9 in January 1973 disagreeing with the March 1973 rating decision. The Veteran sought an increased rating for his service-connected disabilities and specifically his osteomyelitis. See January 1973 Form 9. In an April 1974 Board decision the Veteran's claim for an increased rating for residuals of his shell fragment wounds to the left ankle, foot, thigh, knee and right thigh were denied. The Board granted a 20 percent evaluation for residuals of shell fragment wounds to the left hand and wrist from December 1, 1972 forward. See April 1974 Board decision.  The Board's April 1974 decision was final. 38 C.F.R. § 20.1104.  A subsequent rating decision in May 1974 implemented the Board's grant increasing the Veteran's rating for his service-connected disabilities to 70 percent from December 1, 1972 forward. See May 1974 rating decision. 

Then, in March 2006 the Veteran submitted a statement requesting an increased evaluation for his back, left foot and leg. See March 29, 2006 correspondence.  In April 2006 the Veteran submitted a formal Application for Compensation for prostate cancer, skin cancer, diabetes mellitus, type II, and hypertension, noting he was unemployed. See April 2006 Claim.  In October 2006, the Veteran submitted an Application in Acquiring Specially Adapted Housing or Special Home Adaptation Grant, and noted he was currently unemployable as a result of his disabilities. See October 2006 Application. A November 2006 rating decision granted service connection for prostate cancer and diabetes mellitus, type II at 100 percent for a single disability, prostate cancer, from April 13, 2006 forward.  A rating decision in July 2007 continued the Veteran's 100 percent evaluation for a single disability, his service-connected prostate cancer. In July 2007, the RO noted the Veteran's informal claim for TDIU was reviewed but as he was currently evaluated at 100 percent for a single disability, prostate cancer, entitlement to TDIU was moot. See July 2007 rating decision. The RO provided notice of the denial of TDIU to the Veteran.  In September 2007 correspondence the Veteran noted he had not been employed in 30 years, and that he should be entitled to compensation for the years where he was unemployed. However, the Veteran was not granted TDIU and thus since this benefit had not been granted a claim for an earlier effective date was inapplicable, as a "freestanding" claim is not legally cognizable. To the extent that the Veteran was raising a "freestanding" claim for an earlier effective date, such a claim must be dismissed, as entitlement to TDIU had not been granted. See Rudd v. Nicholson, 20 Vet. App. 296 (2006). The Veteran did not appeal the RO's July 2007 rating decision, as to TDIU, and that decision became final 38 C.F.R. § 20.1103. 

The Veteran filed a formal claim for TDIU in January 2008. See January 14, 2008 Application. The Veteran noted that he has not worked due to his service-connected disabilities since 1979. In a February 2008 rating decision the RO granted entitlement to TDIU effective February 1, 2008, the date entitlement arose because the Veteran was no longer evaluated as 100 percent disabled, for a single disability, prostate cancer. In April 2008, the Veteran filed a notice of disagreement seeking entitlement to an earlier effective date for TDIU.  

The Board finds that there was no informal claim for TDIU pending prior to the January 2008 claim. The Board finds that the Veteran's correspondence in April 2006, where he noted he was unemployable because of his service-connected disabilities constitutes an informal claim. However, as discussed above the RO denied the Veteran's informal claim for TDIU in a July 2007 rating decision rendering such moot, due to the Veteran's 100 percent rating for a single disability, prostate cancer. Further, prior to this date the evidence reflects no communication, formal or informal, that could be interpreted as a claim for TDIU. Nor does the evidence of record reflect that any claim, formal or informal was pending. 

The Veteran testified during his April 2016 testimony before the undersigned, that he has been unemployable since 1979 due to his service-connected disabilities and ongoing pain and complications. See April 2016 hearing transcript. The Veteran is competent to report lay observable symptoms, such as pain, as well as resulting limitation of motion or function due to the presence of such symptoms, and there is no evidence that the statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, the Board finds the statements and testimony are entitled to some probative weight.

However, 38 U.S.C.A. § 5110(b) applies when there has been a change within the year prior to the date of claim. Here, there is no proof of a change in disability level within the one year prior to the January 2008, date of the TDIU formal claim before the Board, and there is certainly no date upon which to establish an earlier effective date for the award of TDIU. As there is no date during the one year period prior to the claim upon which it is factually ascertainable that the Veteran's disability worsened, the controlling date in this case is the date of the Veteran's claim. As such, the currently assigned effective date of February 1, 2008, the date at which the Veteran was no longer rated at 100 percent for a single service-connected disability, prostate cancer is proper.

The Veteran contends that he has been unemployed as a result of his service-connected disabilities since 1979, and provided information of such to VA on numerous occasions. See April 2016 hearing transcript. Looking at correspondence of record, the Veteran submitted a January 1973 notice of disagreement which was not an informal claim for TDIU. In the notice of disagreement the Veteran reported that "I will soon have to stop [working] because I limp a lot and this causes trouble for my knees." See January 1973 notice of disagreement. In this correspondence the Veteran indicated he was still employed, and the evidence did not suggest that the Veteran was unemployed due to his service-connected disabilities. Therefore the Board finds that such correspondence did not constitute an informal claim for TDIU. 

Further, in the Veteran's January 1973 VA Form 9, he reported that his osteomyelitis was active and running and as a result it was hard to maintain employment. However, the Veteran did not indicate nor provide evidence that he was unemployed or that his service-connected disabilities resulted in unemployability.  Further, in none of the Veteran's prior correspondence did he suggest that he was unemployable due to his service-connected disabilities. Therefore the Board finds, that such correspondence did not constitute an informal claim for TDIU.

In an April 2006 statement the Veteran noted receiving social security disability for over thirty years. See April 22, 2006 statement. SSA records were associated with the claims file in December 2006. SSA records from November 1978 note the Veteran reported working on and off until February 1978, and then stopped working due to pain and trouble in his foot. See February 14, 1978 treatment note. Further SSA records note that SSA disability benefits began for the Veteran in February 1978 due to osteomyelitis of the foot, and his disability was found to cease as of July 1980. See July 29, 1980 SSA correspondence. SSA correspondence notes the Veteran has been disabled since June 1981. See March 5, 1982 SSA correspondence.  While such records may form the basis of an informal claim for increased benefits reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim. 38 C.F.R. § 3.157(b)(2-3). In order to constitute a claim, documents must have actually been received by VA, or be in the constructive possession of VA. These reports were received by VA in December 2006 and November 2015. So even if these documents received in December 2006 were to be interpreted as an informal claim for TDIU, on the date of their receipt, they would not result in an earlier effective date for the Veteran's TDIU. As discussed above, from April 2006 forward the Veteran was receiving a 100 percent rating for a single disability, prostate cancer, until his award of TDIU in February 2008. Finally, the documents submitted in November 2015, were submitted after the Veteran's February 2008 grant of TDIU, and thus would not be considered an informal claim for TDIU on their date of receipt, because the Veteran was already receiving this benefit. Finally, there are no additional documents, of record, which constitute an informal claim for TDIU.  

In this case the Board finds that the Veteran is not entitled to an effective date prior to February 1, 2008 for TDIU because there was no formal or informal claim for TDIU filed prior to that date pending. For the foregoing reasons, an effective date earlier than February 2008 for TDIU is not warranted. The preponderance of the evidence is against the claim; there is no doubt to be resolved. 38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date earlier than February 1, 2008 for TDIU is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


